          Case 7:20-cv-10944-PMH Document 26 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL J. MONROE,
                           Plaintiff,                       ORDER
                    -against-
                                                            20-CV-10944 (PMH)
TOWN OF HAVERSTRAW POLICE
OFFICER SEAN CAMBEL, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court held an Initial Pretrial Telephone Conference today, August 11, 2021. Counsel

for Defendants and Plaintiff, proceeding pro se, appeared. The Civil Case Discovery Plan and

Scheduling Order approved during the conference shall be docketed separately. Counsel for

Defendants is reminded that it is their responsibility to ensure that the facility within which

Plaintiff is incarcerated produces him for conferences.

         Counsel for Defendants is directed to serve a copy of this Order and the docketed Civil

Case Discovery Plan and Scheduling docketed today on Plaintiff and file proof of service on the

docket by 5:00 p.m. on August 12, 2021.

                                                 SO ORDERED:

Dated:    White Plains, New York
          August 11, 2021

                                                PHILIP M. HALPERN
                                                United States District Judge
